Citation Nr: 0113787	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  98-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total and permanent rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Greg Hairston, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1968 
and from July 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating action that denied 
entitlement to a permanent and total disability rating for 
pension purposes.  In a substantive appeal dated in December 
1997, the veteran requested a Board hearing in Washington, 
D.C.  The veteran was accordingly scheduled for such a 
hearing in January 1999.  

On January 4, 1999, the veteran's representative, via 
facsimile, requested a postponement of the veteran's hearing 
at the Board.  In addition, the veteran's attorney also 
requested that the location of the veteran's hearing before a 
member of the Board be changed from Washington, D.C., to the 
RO.  In January 1999 the Board remanded this case to the RO 
in order that the requested hearing could be scheduled.  In 
January 2001 the veteran appeared and gave testimony at an RO 
hearing before the undersigned Board member.  A transcript of 
this hearing is of record.  

The case is now again before the Board for appellate 
consideration at this time.  


REMAND

Copies of private clinical documents are of record that 
reveal that the veteran was hospitalized in July 1996 for the 
treatment of chronic cholecystitis and cholelithiasis.  
During this hospitalization, the veteran underwent a 
laparoscopic cholecystectomy.  He was again hospitalized at a 
private facility in November and December 1996 for the 
treatment of sepsis and abdominal pain.  He was found to have 
spontaneous bacterial peritonitis as well as pneumonia with 
infected pleural fluid.  In the course of this 
hospitalization, the veteran underwent an exploratory 
laparotomy, peritoneal lavage, and an incidental appendectomy 
with suction colotomy bowel decompression.  The veteran 
subsequently developed a right pneumothorax and underwent a 
right closed thoracostomy.  The discharge diagnoses also 
included right empyema, cystitis with hematuria, chronic 
anemia and diabetes.  

The veteran was again hospitalized at a private hospital from 
late December 1996 to early January 1997 after he developed 
abdominal pain, vomiting and abdominal distention.  Following 
a physical examination conducted during this hospitalization, 
the impressions included possible intestinal obstruction, 
diet controlled diabetes mellitus, hypertension by history, 
history of septicemia, history of peritonitis with 
exploratory laparotomy, history of pneumothorax and 
pneumonia, history of empyema with chest tube placement, 
pancreatitis, and alcohol dependence syndrome.  

During a subsequent private hospitalization later in January 
1997, the veteran was diagnosed as having high intestinal 
obstruction secondary to an internal hernia of the proximal 
small bowel.  In the course of this hospitalization, the 
veteran underwent lysis of an adhesive band and release of an 
intestinal obstruction.  

When the veteran submitted his claim in May 1997, he reported 
that he had 11 years of formal education and occupational 
experience as a machine operator.  At the time of this 
application, the veteran was 49 years old and reported that 
he last worked in November 1996.  He indicated, essentially, 
that he was disabled due to a stomach disorder.  

During a general VA medical examination in July 1997, the 
examiner noted that he did not have access to the veteran's 
claims folder or to any medical records.  After the 
examination, the diagnoses were minimal degenerative changes 
in both shoulders shown on x-ray, mild anemia, and unsightly 
scars in the abdominal area.  

In a rating decision of July 1997, the veteran's nonservice-
connected disabilities were rated as follows: 30 percent 
rating for history of pancreatitis and cholecystectomy with 
mild anemia; 20 percent rating for mild degenerative joint 
disease of both shoulders; and 10 percent rating for diabetes 
mellitus.  (The veteran was also in receipt of a 
noncompensable rating for service connected residuals of a 
right inguinal hernia.)  His combined disability rating was 
50 percent and it was determined by the RO that he was not 
permanently and totally disabled for pension purposes.  

In a November 1997 statement, Vincent T. Falgui, M.D., 
reported that the veteran still had recurrent abdominal pain 
and was unable to work.  

In January 2001, copies of private clinical records were 
received that reflected treatment from January 1995 to 
January 2001 for complaints which included numbness in the 
hands, neck pain, weight loss, abdominal and stomach pain, 
and high blood pressure.  Recent impressions included 
degenerative joint disease of the shoulders and neck, a torn 
left rotator cuff, peptic ulcer disease, hypertension, and 
anemia.  

During a January 2001 RO hearing before the undersigned Board 
member, the veteran said that his two most serious current 
disabilities were stomach pain and neck pain.  The veteran 
also reported having significant pain in his left ankle 
during bad weather and he also had an inability to lift his 
arms above his head due to shoulder pain.  Back pain was also 
reported.  It was indicated that the veteran was unable to 
extend one of his fingers.  He said that he was not currently 
having symptoms of diabetes.  The veteran also reported that 
he was awarded disability benefits by the Social Security 
Administration (SSA) in 1998 or 1999.  The veteran also 
reported that he had been receiving some medical treatment at 
the VA medical facility in Salem, Virginia.  

A permanent and total disability rating for pension purposes 
will be assigned to veterans who are basically eligible and 
who are unable to secure and follow a substantially gainful 
occupation by reason of disability that is likely to be 
permanent.  Permanent and total disability for pension 
purposes is held to exist when there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, one must be ratable at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more, and the 
veteran must be found to be unable to secure or follow a 
substantially gainful occupation as the result of such 
disabilities.  Where the veteran fails to establish the basic 
disability percentage requirements, consideration will be 
given to assignment of an extraschedular evaluation of 
permanent and total disability based on such factors as the 
degree and nature of the disability, the veteran's age, 
educational and occupational background or other factors 
pertinent to the individual case.  38 C.F.R. §§ 4.16, 4.17 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, each disability in a pension case must 
be assigned a percentage rating, and the RO should discuss 
the diagnostic codes from the VA Schedule of Rating 
Disabilities used in denying a claim, and that a rating 
decision may not be based on examination that was conducted 
before all relevant evidence was added to the record.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992).  

The evidence discussed above shows that the veteran's current 
disabilities include degenerative arthritis of both 
shoulders, torn left rotator cuff, hypertension, 
gastrointestinal disorder(s) variously diagnosed, inguinal 
hernia, diabetes, left ankle disability, and finger 
disability.  The veteran has complaints referable to his 
cervical spine and also apparently to other segments of his 
spine.  This indicates that the veteran has developed 
additional physical disabilities since his most recent VA 
examination conducted in July 1997, and that some of the 
disabilities noted on that examination may have since 
worsened in severity.  Accordingly, the Board believes that a 
further VA general medical examination to assess the nature 
and current severity of all the veteran's disabilities is 
indicated prior to further appellate consideration of the 
issue of entitlement to a permanent a total disability rating 
for pension purposes.  See Roberts v. Derwinski, supra.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In addition, the Board notes that during the January 2001 
hearing before the undersigned Board member, it was reported 
that the veteran was awarded disability benefits from the 
Social Security Administration in 1998 or 1999.  Neither the 
decision by the SSA awarding such benefits, nor the medical 
evidence upon which the decision was based, are in the claims 
folder.  This SSA decision and the medical evidence upon 
which this decision was based should be obtained for 
association in the claims folder prior to appellate review of 
this case,  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. APP. 363 (1992).  

It is also apparent from review of the transcript of the 
veteran's hearing, that clinical records documenting 
treatment for the veteran's disabilities at the VA medical 
facility in Salem, Virginia, may be available which are 
relevant to the veteran's claim for a permanent and total 
rating for pension purposes.  In addition, it also appears 
that additional clinical records from private health care 
providers may also be available which are relevant to the 
veteran's claim.  All such VA and private clinical records 
should be obtained and associated with the claims folder.  
See Schafrath v Derwinski, 1 Vet. App. 589 (1991).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issue of entitlement to a permanent and 
total disability rating for pension purposes currently 
certified for appeal in this case must also be remanded to 
the RO so that it can again adjudicate this issue in light of 
this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issue of entitlement to a permanent and total disability 
rating that is currently on appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
claimant and inform him of the VA's 
heightened duty to assist him in the 
development of her claim for a 
permanent and total disability rating 
for pension purposes under the 
Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to his claim.  

2. The RO should contact the veteran and 
request that he provide the date of 
the decision by the SSA awarding him 
disability benefits.  The RO should 
then obtain a copy of the SSA decision 
awarding such benefits and copies of 
all medical evidence upon upon which 
the decision was based.  

3. The RO should obtain all clinical 
records documenting the veteran's 
treatment at the VA Medical Center in 
Salem, Virginia.  All records obtained 
should be associated with the claims 
folder.  

4. The veteran should be contacted and 
asked to provide, to the extent 
possible, the names and addresses of 
all private heath care providers who 
have treated him for any disorder from 
1996 to the present.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and 
asked to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  (These records should 
especially include all clinical 
records documenting the veteran's 
treatment from Vincent T. Falgui, 
M.D.)  

5. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

6 Then, the veteran should be afforded a 
VA general medical examination to 
determine the nature and extent of all 
current disabilities.  All necessary 
special studies should be performed 
and all pertinent clinical findings 
reported in detail.  The claims folder 
must be made available to the 
examining physician so that the 
pertinent medical records may be 
studied in detail.  In the report of 
the examination, the examiner should 
state that the claims folder has been 
reviewed.  A detailed history of the 
claimant's various disabilities should 
be obtained.  The examiner should 
report the pertinent medical 
complaints, symptoms, and findings 
regarding all the veteran's 
disabilities and comment on the 
effects of each disability upon the 
veteran's ordinary activities and how 
it impairs him functionally, 
particularly in the work place.  The 
examiner should also state whether 
each disabling condition identified is 
susceptible to improvement through 
appropriate treatment.  

7 Then, the RO should again adjudicate 
the issue of entitlement to a 
permanent and total rating for pension 
purposes.  In the event the claimant 
fails to report for a scheduled VA 
examination, consideration of the 
veteran's claim for a permanent and 
total rating for pension purposes must 
be made under the provisions of 
38 C.F.R. § 3.655 (2000).  

8. If the benefit sought remains denied, 
the claimant and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to comply with precedent 
decisions of the Court, and to comply with the Veterans 
Claims Assistance Act of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



